Name: Commission Regulation (EEC) No 1677/87 of 15 June 1987 concerning the stopping of fishing for cod by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 17. 6. 87 Official Journal of the European Communities No L 157/7 COMMISSION REGULATION (EEC) No 1677/87 of 15 June 1987 concerning the stopping of fishing for cod by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities (*), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished (3), as amended by Council Regulation (EEC) No 1365/87 (4), provides for cod quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitive limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the data by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions VII (excluding VII a), VIII , IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1987 ; whereas Belgium has prohibited fishing for this stock as from 7 June 1987 ; whereas it is therefore neces ­ sary to abide by that date ; HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions VII (exclu ­ ding VII a), VIII, IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhaused the quota allocated to Belgium for 1987. Fishing for cod in the waters of ICES divisions VII (exclu ­ ding VII a), VIII, IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force the day of its publi ­ cation in the Official Journal of the Europeaan Commu ­ nities. It shall apply with effect from 7 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1987. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29. 7. 1982, p. 1 . (2) OJ No L 376, 31 . 12 . 1986, p. 4. (3) OJ no L 376, 31 . 12. 1986, p . 39 . (4) OJ No L 129, 19 . 5 . 1987, p. 15 .